 

Exhibit 10.17

 



UNIT #7

SUBLEASE AMENDMENT NO. 1

 

Amendment of Sublease

 

For the twelve month period of time commencing November 1, 2010, Lessee and
Lessor hereby agree that the new Base Rent under the Sublease dated August 1,
2005, shall be $0.16 per square foot of land. Accordingly, Paragraph 60 of said
Sublease is hereby amendment and replaced by the following:

 

60.Establishment of Base Rent During the First Five Year Option Period.

Commencing November 1, 2010 and continuing through October 31, 2011, Lessee’s
Base Rent shall be $2,319.20 for Unit #7. On November 1, 2011, the Base Rent
shall be adjusted on each anniversary date for the remainder of the Sublease
term, by any increase in the Consumer Price Index (for Ventura County, if
available; otherwise for the Los Angeles/Long Beach metropolitan area) that
occurred over the preceding 12 moth period (but not reduced).

 

Lessor hereby acknowledges and agrees to the first of two five year options to
extend the Unit #7 Sublease for the period of November 1, 2010 through November
1, 2015 and Lessor and Lessee hereby consent to the foregoing Amendment of the
Sublease. This Amendment does not release Lessee form liability for any
obligations of the Sublease under the Sublease.

 

 

 

[sigex10-17.jpg]

 

 



 

